Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2007

Wijana v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2635




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Wijana v. Atty Gen USA" (2007). 2007 Decisions. Paper 402.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/402


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT


             Nos. 06-2635 and 06-2636
                   ____________

                  IDA WIJANA,
                                  Petitioner in No. 06-2635
                       vs.

ATTORNEY GENERAL OF THE UNITED STATES,
                         Respondent

           DENNY FARIDDIN NOOR,
                            Petitioner in No. 06-2636
                   vs.

ATTORNEY GENERAL OF THE UNITED STATES,
                         Respondent

                  ____________

   ON PETITIONS FOR REVIEW OF ORDERS
   DATED APRIL 10, 2006 OF THE BOARD OF
           IMMIGRATION APPEALS
      (BIA Nos. A96-266-651 & A96-266-652)
    (Immigration Judge: Charles M. Honeyman)
                  ____________

     Submitted Under Third Circuit L.A.R. 34.1(a)
                September 18, 2007
Before: SLOVITER, SMITH and WEIS, Circuit Judges.
         (Filed: September 21, 2007)

                  ____________

                    OPINION


                        1
WEIS, Circuit Judge.

              Petitioners are natives and citizens of Indonesia. Petitioner Noor testified

that they are ethnic Chinese Christians. Petitioners came to the United States separately

in 1999 and married in 2001 after overstaying their non-immigrant visas. In 2003, they

applied for asylum, withholding of removal, and protection under the Convention Against

Torture.

              The IJ and the BIA found that the request for asylum was untimely and that

petitioners did not show extraordinary circumstances or changed circumstanced that

excused the delay. We lack jurisdiction to review that finding because it does not present

a constitutional claim or a question of law. See Jarbough v. Attorney General, 483 F.3d

184, 189-90 (3d Cir. 2007) (citing 8 U.S.C. § 1252(a)(2)(D)).

              The IJ and BIA also rejected the petitioners’ applications for withholding of

removal and protection under the Convention Against Torture because they found that

petitioners had not suffered past persecution or shown a clear probability of future

persecution or a likelihood that they would be tortured if they return to Indonesia.

              Petitioner Noor testified that his parents and siblings run a restaurant in

Indonesia. He stated that they have been visited by people who demanded money from

them, but that they have not been otherwise harmed. He claimed that while he and his

wife were in Indonesia they were subjected to insults and harassment from native

Indonesians. He described one incident in 1998 where he and Wijana were assaulted by

two assailants who attempted to rob them. When Noor attempted to defend himself and

                                              2
his future wife, he was slashed on the arm with a knife, but did not require medical

treatment. The assailants fled when Noor and Wijana retreated to a police station.

              The robbery incident and the other instances of unfair treatment suffered by

petitioners do not meet the requirements for a showing of past persecution or a clear

probability of persecution should they return to Indonesia. See Fatin v. INS, 12 F.3d

1233, 1249 (3d Cir. 1993). The attack was an isolated one and it is significant that

petitioners were able to escape further harm because of the availability of police

protection. See Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005). The Country Report

entered into the record supports the IJ and BIA’s conclusion that petitioners have not

shown a pattern or practice of persecution of similarly situated persons in Indonesia or a

likelihood they would be tortured should they return to Indonesia.

              Our review of the record persuades us that the IJ and the BIA did not err in

ordering the petitioners’ removal.

              Accordingly, the petitions for review will be denied.




                                             3